Rich, J.:
The plaintiff is dissatisfied with a judgment of the Municipal Court in her favor for twenty-five dollars in an action brought to recover for boarding defendant and his mother; for property damaged and destroyed in its uge for the mother; for nursing the mother, and for the value of certain personal property alleged to have been furnished and done at the defendant’s request, and upon his promise to pay therefor. The board is alleged to have been furnished at an agreed price. Upon the trial, aftér proving the rendition of the services, the injury to the personal property and the furnishing of the board, the plaintiff repeatedly sought to prove by herself and an independent witness, both of whom were shown competent, the value of the services and of her property destroyed, which was objected to and the objection sustained. This was error and requires the reversal of the judgment. It is argued that we are precluded from considering this error for the reason that the record contains no exceptions to the rulings. ETo exceptions are *420necessary to give this court jurisdiction to review errors of law committed upon the trial of an action in the Municipal Court. (Philips v. Hine, 61 App. Div. 428; McGraths v. Home Insurance Co., 88 id. 153.) The cases cited by the learned counsel for the respondent to sustain his contention are. not applicable to an appeal from the Municipal Court.
The judgment .of the Municipal Court must be reversed and a new trial ordered, costs to abide the event.
Hirsohberg, P. J., Jenks, Gayn.or and Miller, JJ., concurred.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event. .